An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


                IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-476

                                 Filed: 20 October 2015

Buncombe County, Nos. 13CRS063595, 14CRS000051

STATE OF NORTH CAROLINA

              v.

JAMES DAVID NANNEY


       Appeal by Defendant from judgment entered 30 October 2014 by Judge Marvin

P. Pope in Buncombe County Superior Court. Heard in the Court of Appeals 12

October 2015.


       Attorney General Roy A. Cooper, III, by Special Deputy Attorney General
       Harriet F. Worley, for the State.

       Appellate Defender Staples S. Hughes, by Assistant Appellate Defender
       Constance E. Widenhouse, for Defendant-Appellant.


       DILLON, Judge.


       Defendant was charged by bills of indictment with possession of a stolen motor

vehicle and attaining habitual felon status. Defendant was tried by a jury, which

found Defendant guilty of both charges. The trial court sentenced Defendant to an

active term of 120 to 156 months. Defendant appeals.

       Counsel appointed to represent Defendant has been unable to identify any

issue with sufficient merit to support a meaningful argument for relief on appeal and
                                   STATE V. NANNEY

                                   Opinion of the Court



asks that this Court conduct its own review of the record for possible prejudicial error.

Counsel has also shown to the satisfaction of this Court that she has complied with

the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising

Defendant of his right to file written arguments with this Court and providing him

with the documents necessary for him to do so.

      Defendant has filed a pro se motion for his charges to be dismissed. In the

motion, Defendant appears to claim that the State’s witnesses lied under oath, and

that the assistant district attorney, the trial court, and the court reporter conspired

to keep the perjured testimony hidden. Defendant’s claims are supported by only his

own bare assertions, and we find nothing in the record to suggest that any of the

State’s witnesses committed perjury or that any court officials acted with

impropriety. Therefore, we must deny Defendant’s motion.

      In accordance with Anders, we have fully examined the record to determine

whether any issues of arguable merit are apparent. We have examined the record for

possible prejudicial error and found none. Because Defendant has raised only issues

which are meritless, we conclude the appeal is wholly frivolous.

      NO ERROR.

      Chief Judge McGEE and Judge HUNTER, JR., concur.

      Report per Rule 30(e).



                                          -2-